CASE 0:16-cr-00334-JNE-KMM Doc. 197 Filed 08/02/21 Page 1 of 6




                                                       t\tl^t /t !.:

                                                        ,a-b,
CASE 0:16-cr-00334-JNE-KMM Doc. 197 Filed 08/02/21 Page 2 of 6
CASE 0:16-cr-00334-JNE-KMM Doc. 197 Filed 08/02/21 Page 3 of 6




istri.t-d*lU
CASE 0:16-cr-00334-JNE-KMM Doc. 197 Filed 08/02/21 Page 4 of 6
                       CASE 0:16-cr-00334-JNE-KMM Doc. 197 Filed 08/02/21 Page 5 of 6                                                                                            r.*
                                                                                                                                                                                          'n-


                                                                     n        -:




                                                                                   q
                                                       I                 if        I                                                    I'
                                                      )     anint.Ltan's' p.u,i."+t^,i'                        ralibP                A<       nn ii,,li^.| *,,*pr -llL
                                                                 -'-"
                                                                         E:*J-;                l-':-;*,-**'r'r,Y-'4''+
                                                                                   tn'^                    't,                                                                     -t           I
                                                                           I' ,                                  *
                                                                                                                                                 th ll,ra<ntiarl (
                                                                 -                                                                               ,-,.
                                                                 u kinl {m>niu'tiotnr     -t
                                                                                                                                    fr,urtuuhib'
                                                                                                                                       _ii, _-T__.{rs_g4sF*r,,i:*
                           | ,     |     -       ..
                                                                     .1,:,__:--_l__
                                                                     'l'   I
                         chl"r tra urars C.t{4t", ttttnrthu Qt sUnUat                                          aorA hiinp. Ihnntni,o, ixn< ni}'01,,',hb
                         il i-_, . l\ -                    nn
                                                                ^n,ilr,i rL:;';;";,",1*'+* ;, i^;;; ;l:-
                                  i+   +),u:'   n,u              ;;'f;-m,
                                                      *A' t;,': # +"',,n1 +in r . L],.,i,.^),,::I;
                         ^,]:-:: : ;.; t t;- ;;;,:;;;,;'* i;^Y:., "- ^ ^; ;
                                                                                                                                                                                       t",-
    'ir                                                n

                            tu*<;*lrrr*nu
                   {-^-rr-Lfn,a           b€'Dnrxn.attr),
                                                  rsrpa      J*,ok' [:^tfit,                               *[,o'nh               w>                               4r, hw   da'a.)
              'l




I
                                       ;r,lH;;;T;|,il                                                   nrr'rk)                  ho,..,^. rr,rl-f,'ir,r-,hii      Gr, *{^ a ;*L
                   tarttnrtF r:€   (.btlth-[q +r'r,r,r,)o                ALtvBl *1,^'6'r,iit                         ,.
                                                                                                                     **P.r.v
                                                                                                                               An,lo')n,,,Aon'14"^
                                                                                                                                    tryl\r-                    E:,,-,.,#A*)."i"
                                                                                                                'l                                  {r'

                                                                                          lrn[.'r, laa."& cwr. *(,.{                               r^;ilt'i   h**va\..,i     iloui",^,/,
          {




                            k      rnl.<rx)     ht    hrr^, a.*6n,*o,r!
                                                                     'l
                                                                        (Ir,^t*irn    ir;r/)' lw, af A,'' hr,no                                                            ,,n


                             . ".lt-' ilA,na*al-a.
                                         ,'
                                                    T^*, ,uL ko,* rp,,,aLId           L*rn l.l>,*) l, hr,* tu^6^o^onl
                                                                                  -'_r_-**--r*:---
                   ^)rrr)L*,  't'
                                                      r'ok Arnrl,,l-:' ii i,"n G, n*kb #', 't,,m^t'n rsn
                                                                                                   rEl
                   \an ,?. . rvrr\r rtfir) +{^ P +I                                                          t,rv6', ^ti
                                                    "                                                                                                          lnttnt.o                  ^,a*

                   r;^.,*,;;.-     ,^,:,i t;," ,:Io-i;T;;,1;:,:,                                                        rrh,,n-n,n) rn,,{nk,+p +) <r,}te{u i
CASE 0:16-cr-00334-JNE-KMM Doc. 197 Filed 08/02/21 Page 6 of 6
